Case 2:19-mj-00432-PLM Document 2 Filed 09/16/19 Page 1 of 1

Place of hearing: Seattle, WA Docket number: MJ19-432

Date: 9/23/2019 Prisoner register No.: 07396-046 DOJ#: CRM-236539-03-4-4251-F

VERIFICATION OF CONSENT TO TRANSFER TO CANADA
FOR EXECUTION OF PENAL SENTENCE OF THE UNITED STATES OF AMERICA

I, Marcin Jerzyk, having been duly sworn by a verifying officer appointed under the laws of the United
States of America, certify that I understand and agree, in consenting to transfer to CANADA for the execution
of the penal sentence imposed on me by a court of the United States, or a state thereof, that:

i? My conviction or sentence can only be modified or set aside through appropriate proceedings brought
by me or on my behalf in the United States of America;

Le My sentence will be carried out according to the laws of CANADA;

3. Ifa court of the CANADA should determine upon a proceeding brought by me or on my behalf that my
transfer was not accomplished in accordance with the treaty or laws of CANADA, I may be returned to
the United States of America for the purpose of completing my sentence if the United States of America
requests my return; and,

4, Once my consent to transfer is verified by the verifying officer, I may not revoke that consent.

5. I understand that if I have a motion pending requesting a sentence reduction based on recent retroactive
changes to the sentencing guidelines or if I have a motion pending under the recently announced
executive clemency program, it is my responsibility to notify the Department of Justice if these motions
subsequently result in a change to my sentence. I understand that this notification is necessary so that
the Department will be able to notify the country administering my transferred sentence, This
notification should include a copy of the order and should be sent to: The International Prisoner
Transfer Unit, Office of Enforcement Operations, Criminal Division, United States Department of
Justice, 1301 New York Avenue, NW, Washington, D.C. 20530.

I have been advised of my right to consult with counsel, and have been afforded the opportunity for
such consultation prior to giving my consent to transfer. I have been advised that if Iam financially unable to
obtain counsel, one would be appointed for me under the laws of the United States of America free of charge.
My consent to transfer is wholly voluntary and not the result/6F any promises, threats, coercion, or other
improper inducements. I hereby consent to my transfer t ADA for the execution of the penal sentence
imposed on me by a court of the United States of Ameriga, lor alstate thereo

[|

Signature of tradsfefring prisoner

Subscribed before me this 23" day of September, 2019.’ Based on the proceedings conducted before
me, I find that the above consent was knowingly and understandingly given and is wholly voluntary and not the
result of any promises, threats, coercion, or other improper inducements.

Mood 6 NM,

+

Verifying Officer

Paula L. McCandlis, U.S. Magistrate Judge
Print name and office

OEO/IPTU 20-FN-English
Revised 4/02
